iSH'/V
                                  ELECTRONIC RECORD




COA # 14-13-00416-CR                              OFFENSE: Solicitation to Commit Capital Murder


STYLE: Clair A. Wolf v The State of Texas         COUNTY: Harris


COA DISPOSITION: Affirmed                          TRIAL COURT: 248th District Court



DATE: October 21. 2014     Publish: No                    TC CASE #:1354683




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Clair A. Wolf v The State of Texas


CCA#

        APP£LL4M7~ £
FOR DISCRETIONARY REVIEW IN CCA IS:
                                      Petition   CCA Disposition:
                                                 DATE:
                                                                       ifiiV^
                                                 JUDGE:.

DATE:         ffl/PjlMtJ'                        SIGNED:                      PC:

JUDGE:          fjJA UAJU4^Z~                    PUBLISH:                     DNP:




                                                                                       MOTION FOR


                                                         FOR REHEARING IN CCA IS:


                                                      JUDGE:

                                                                              ELECTRONIC RECORD